Siivieall, J.:
In 18541. B. Jackson departed this life, owning a large estate, consisting of a plantation, slaves, etc. His widow administered on the estate, and, under the sanction of the probate court, carried on the planting operations until some time in 1859, when she intermarried "with it. H. Hord, who shortly afterward assumed the whole administration, and conducted the planting business, as his wife had done, with the approval of the probate court. In his capacity of administrator, for the supply of the plantation and slaves, and the support of the family, which consisted of his wife, and two minor children of Jackson, the intestate, the large indebtedness mentioned in the bill was contracted. The slaves having been emancipated, and other personal property destroyed during the late war, and Hord being insolvent, there are left no means to discharge this indebtedness, except the lands. The defendant Hord had declined to apply to the probate court for license to sell the lands for the payment of the debts, claiming that they were owing by himself personally, and not chargeable upon the real estate. The prayer of the bill is, that the lands be chargeable with the debts, and sold for their satisfaction. To the bill Hord, administrator, Mrs. Hord and the minor children, demurred,' assigning sundry special causes. The demurrer was sustained and the bill dismissed.
Have the complainants an equity to sell the lands % It is not controverted by the counsel for the respective parties that, under the general law, an administrator has no authority to incur or create debts which will be obligatory on the estate he represents, except the incidental charges in the *102due course of administration. A summary of his duty is found in the oath of office. He must as soon as convenient pay off the debts and distribute the surplus. The general tenor of the law does not encourage the idea that he can hold the property together and out of its income, through a series of years, realize money to pay off the debts; nor can he borrow money in anticipation of income ; nor can he keep it together on the theory and with a view of making profit for the distributees; nor can he intermeddle with the lands which have descended to the heir, except in special circumstances. These general principles will be found in the cases of Sims v. Stillwell, 3 How. 176; Woods v. Ridley, 27 Miss. 119; Evans v. Fisher, 40 ib.; Holman v. Bennett et al., 44 ib. and many others. But the dealings of this administrator with Farley, Jurey & Co. are attempted to be sustained on exceptional grounds. There is an exceptional policy where the estate of a decedent consists in whole or in part of property employed in agriculture. A growing crop, at the time of decedent’s death, is assets, and may be dealt with by the administrator in two modes. If deemed proper by him, it may be sold* under order of the probate court, at public or private sale. Or should the interest of the estate be best promoted thereby, the court may direct the administrator to cultivate and complete the crop, in which event all the labor and other property on the plantation may be employed for that purpose. In like manner the court may authorize the administrator to continue to cultivate the farm until final settlement of the administration accounts, if to the interest of the estate and without prejudice to the distributees. Rev. Code, p. 448, art. 96. It is averred in the bill that Hord had the authority to cultivate the farm from year to year, and that the indebtedness was created for the necessary supplies to enable him to do so. Having the authority of the probate court from year to year to make crops, it is argued for the creditors that he stood in the place of the decedent, clothed with power to provide the necessary means, in money and sup*103plies, and that his judgments, therefore, are burdens on the estate. In other words, he has statutory authority to make debts in the line of cultivation and making crops.
It would be conceded that when the probate court passes on the question, “that the interests of the estate would be promoted, and the distributees would not be prejudiced,” however unfortunate the decision in the given case, the distributees and heirs cannot arraign or impugn it in a collateral suit like this, as an objection to the authority conferred by the court to cultivate. Nor would it be denied that the administrator, necessarily and by implication, must have power to provide the appropriate means, and if there was no ready money on hand, that he might procure them on a credit. The debatable point is, what does he pledge, and to what must the creditor look for payment ? In Emanuel v. Norcum & Burwell, 7 How. 154, the clause in reference to completing the growing crop, was held not to delegate to the administrator power to charge the expenses of the crop upon the general assets and property of the estate ; but, that such creditors must look to the crop and its proceeds as a special fund. That they took the risk of the sufficiency or insufficiency of the fund, to meet their claims.
The last clause of the statute in reference to continuing the cultivation must be read in connection with other provisions of law .touching the duties of the administrator. The distributees have a right, after the expiration of a year, on executing refunding bonds, to receive and take into possession the personal estate. The heirs may enter upon the lands, subject to the right of the administrator to the crop growing at the time of the death of the intestate. Manifestly the legislature did not intend “ that authority to cultivate the farm until final settlement,” should be so executed as to postpone the distribution, or to keep the heirs out of possession for an indefinite period. This cultivation by the administrator is subordinate to the right to distribution, and to the rights of the heir. Nor should the statute relieve *104that interpretation, which would confer upon the administrator any larger discretion or control over the farm, and the accessorial property upon it, than may reasonably be necessary to accomplish- the object, i. e., make the crops. He has not the general discretion of owner, nor can he deal with the property as such. He is, in this behalf, statutory trustee, invested with naked power, uncoupled with interest and must be confined directly within the terms of the statute.
The words “in like manner,” introductory to the clause which empowers the court to permit the cultivation, refer to the preceding clauses of the article, describing the terms and conditions upon which he may complete the crop growing at the death of the intestate. The net profits, and surplus of the crops, from year to year, after paying “taxes” and “other necessary expenses,” are assets which fall into the general funds of the estate, subject to the claims of general creditors, and the rights of distributees. Those who furnish farming utensils, “food and clothing” for laborers, and “Other necessary things,” shall be paid out of the proceeds of crops. They have a primary claim on this fund. If necessary they may appropriate the whole of it. Other creditors are postponed as to-them, and have no claim except to the surplus after these creditors are satisfied. Those advancing necessaries to make and gather the crops are not general .creditors of the estate, and cannot resort to the general assets. Hagan v. Barksdale, surv., etc., 43 Miss.; 7 How. 154. The statute requires “an account of the crop” to be rendered, which is separate and independent of the annual account of his general administration. This is evidently for the purpose of disclosing how it has been disposed of, and ascertaining how much, over and above expenses incurred and paid, remains to fall into the fund of general assets. If a testator designate a special fund for a class of creditors they will be confined to that fund. 2 Story’s Eq. Juris., §1247. The rule would be precisely the same when the *105statute named the fund. Parties who deal with an administrator, operating a farm under art. 96 of the Code, are presumed to know the fund indicated for their payment, and to understand that the administrator has no power to make their claims a charge upon the general assets.
But it was urged at the argument, in order to withdraw the complainants from the operation of these principles, that they ought to be subrogated to the place and privileges of the creditors of the intestate, whose debts had been paid with their money; and in so far as the minor children of the intestate had been nurtured and maintained by their advances to the administrator, their interests in the lands were liable.
The response to these suggestions is, that the bill was not framed upon this theory, nor do its averments lay the foundation for such relief. If any part of the money advanced to the administrator were applied by him to the extinguishment of the debts of the intestate, the complainants, on a proper bill for that purpose, might be substituted to the rights of such creditors. Whether that would carry with it a claim to subject the lands, would a good deal depend upon the disposition that had been made of the personal assets. If the complainants have contributed to supply necessaries to the minor children, the extent of any equity they might have would be a substitution to the demands of Hord (to whom the advances were made) against the minors. And that could only be determined by an account taken, or the condition of the account between Hord and the minors. Such relief was not in the mind of the pleader who framed this bill, nor are these proper allegations upon which to ground it. The credits were extended to Hord, on the predicate that he was cultivating the plantation from year to year, until final settlement. The complainants must be presumed to know that the fruits and products of the plantation were the only security upon which their advances were made, and that the law *106imparted no power to the administrator to charge any thing else for their payment.
The bill does not state a case that warrants a sale of the land.
Wherefore the decree of the chancellor is affirmed.